       Case 3:21-cv-00298-HTW-LGI Document 28 Filed 08/05/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

THE CHURCH AT JACKSON                                                                          PLAINTIFF

VS.                                              CIVIL ACTION NUMBER 3:21-cv-00298-HTW-LGI

HINDS COUNTY, A COUNTY IN MISSISSIPPI                                                     DEFENDANT


    DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S URGENT
        AND NECESSITOUS MOTION [Document No. 25] FOR RULE TO
SHOW CAUSE WHY HINDS COUNTY SHOULD BE HELD IN CIVIL CONTEMPT FOR
                DEFYING COURT’S RULE OF MAY 19, 2021


        COMES NOW Hinds County, A County In Mississippi ( i.e. hereinafter referred to as

“Defendant”) in the instant “Defendant’s Response In Opposition To Plaintiff’s Urgent And Necessitous

Motion For Rule To Show Cause Why Hinds County Should Be Held In Civil Contempt For Defying

Court’s Rule Of May 19, 2021 [Document No. 25], by and through counsel, and files this its Defendant’s

Response In Opposition To Plaintiff’s Urgent And Necessitous Motion For Rule To Show Cause Why

Hinds County Should Be Held In Civil Contempt For Defying Court’s Rule Of May 19, 2021 in the above

styled and numbered civil action, and in support hereof, Defendant would respectfully show unto this

Honorable Court the following, to wit:

        1.   That the Court has jurisdiction over the parties and the subject matter herein.

        2.   That The Church At Jackson ( i.e. hereinafter referred to as “Plaintiff” in the instant

“Defendant’s Response In Opposition To Plaintiff’s Urgent And Necessitous Motion For Rule To Show

Cause Why Hinds County Should Be Held In Civil Contempt For Defying Court’s Rule Of May 19, 2021"

), asserted its certain civil action of and against Defendant, alleging that Defendant violated portions of

the Equal Protection provision (s) of the Religious Land Use And Institutionalized Persons Act, more

particularly identified as 42 U.S.C. 2000 cc (b)(1).

        3.    That on or about May 4, 2021, Plaintiff filed its certain Urgent Motion For A Temporary

Restraining Order, Preliminary Injunction, And Declaratory Relief. See [Document No. 4].

                                                       1
        Case 3:21-cv-00298-HTW-LGI Document 28 Filed 08/05/21 Page 2 of 4



        4.    That on or about May 14, 2021, the afore referenced “Motion” was brought on for hearing

before U.S. District Court Judge, Honorable Henry T. Wingate.

        5.     That at the conclusion of arguments by counsel, Judge Wingate represented that a “status

hearing” would commence on or about May 19, 2021, and at “that time”, the Court would advise the

parties of his “ruling.”

        6.    That on or about May 19, 2021, Judge Wingate advised that parties that announced that he

would “grant” the Plaintiff’s certain Motion and that “ ...... a written order would be entered by Monday,

May 24, 2021 .......”

        7.    That on or about May 19, 2021, a “Minute Entry” was entered memorializing that the Court

would grant Plaintiff’s certain Motion. In addition, said “Minute Entry” represented that a written “Order”

would be entered by Monday, May 24, 2021.

        8.    That since the entry of the aforementioned “Minute Entry,” the written order has not been

entered. As such, Defendant lacks the proper standing to avail itself to the relief for “reconsideration” as

articulated in the applicable provision (s) of Rule 59 of the Federal Rules Of Civil Procedure.

        9.    That Defendant vehemently denies any averment raised by Plaintiff that it continues to treat

Plaintiff on unequal terms.

        10.     That Defendant vehemently denies any averment raised by Plaintiff that it is preventing

Plaintiff from moving forward with its plan (s) to use its property for religious assembly.

        11.    That Defendant denies that Plaintiff has continued to suffer irreparable harm. Defendant

avers that as of the submission of the instant pleading, Plaintiff has not applied for a “building permit” of

and from Defendant. Moreover, Defendant avers that Plaintiff has a duty to mitigate its damages and that

any harm Plaintiff claims to have suffered in its Motion is due to its own haste and negligence.

        12.    That the undersigned states that it conferred with counsel for Plaintiff and during any and

all such conversation (s), the undersigned advised Plaintiff’s counsel that his client desired to seek relief of




                                                       2
       Case 3:21-cv-00298-HTW-LGI Document 28 Filed 08/05/21 Page 3 of 4



the aforementioned written order identified herein. In addition, the undersigned advised Plaintiff’s counsel

that he has NO AUTHORITY to do anything other than what had already been communicated.

        13.    That Defendant avers that Plaintiff’s Motion is devoid of any evidence that demonstrates

that it willfully violated this Honorable Court’s Order, as no such Order exists.

        WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that the Court would

deny the relief requested herein of and by Plaintiff; that this Honorable Court would deny Plaintiff’s

request for the entry of a “show cause” order as to why it should be held in civil contempt for allegedly

violating the Court’s ruling of May 19, 2021; that this Honorable Court will find that any relief requested

by Plaintiff pertaining to application for a building permit to be “premature” as no such application for a

building permit has been submitted to Defendant by Plaintiff;      that the Court would deny Plaintiff’s

counsel’s request for attorneys’ fees as Plaintiff’s “Motion” as premature on the grounds that the Order

identified in the Minute Entry has not been entered; and Defendant respectfully prays that this Honorable

Court will grant it any and all other additional and general relief for which it did not specifically pray for

that the Court may deem appropriate in these premises.

        RESPECTFULLY SUBMITTED, this the 5th day of August of 2021.

                                                  HINDS COUNTY, MISSISSIPPI, DEFENDANT


                                                  /s/ Brandon I. Dorsey
                                                  BY: BRANDON I. DORSEY, MSB #100291
OF COUNSEL:
Amanda Alexander, MSB #101463
Brandon I. Dorsey, MSB # 100291
ALEXANDER LAW, P.A.
Post Office Box 1664
Jackson, Mississippi 39215-1664
Phone: 601.968.8571
Email: aga@alexanderlawpa.com
Email: bid@alexanderlawpa.com
ATTORNEY FOR DEFENDANT




                                                      3
       Case 3:21-cv-00298-HTW-LGI Document 28 Filed 08/05/21 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        The undersigned does certify that he has this date filed the above and foregoing with the Clerk of

Court using the Electronic Case Filing (ECF) system, which provided a true and correct copy of the above

and foregoing to the following:

        Noel W. Sterett, Esquire
        Daniel P. Dalton, Esquire
        Adel Nucho, Esquire
        DALTON & TOMICH, PLC
        The Chrysler House,
        719 Griswold Street, Suite 270
        Detroit, Michigan 48226
        Email: nsterrett@daltontomich.com
        Email: ddalton@daltontomich.com
        Email: anucho@daltontomich.com
        ATTORNEY FOR PLAINTIFF

        Matthew Wilson, Esquire
        LAW OFFICE OF MATTHEW WILSON, PLLC
        Post Office Box 4814
        Mississippi State, Mississippi 39762-4814
        Email: starkvillelawyer@gmail.com

        SO CERTIFIED, this the 5th day of August, 2021.



                                        /s/ Brandon I. Dorsey
                                        BY: BRANDON I. DORSEY, MSB #100291




                                                    4
